Name: Council Regulation (EC) No 2622/94 of 24 October 1994 amending Council Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  tariff policy;  marketing;  America;  plant product
 Date Published: nan

 29. 10 . 94 Official Journal of the European Communities No L 280/3 COUNCIL REGULATION (EC) No 2622/94 of 24 October 1994 amending Council Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, on the one hand, and the Republic of Poland on the other hand (!), Having regard to the Commission proposal, Whereas Annex I to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (2), has been amended by Regulation (EC) No 262/94 (3); Whereas, pursuant to an Agreement in the form of an Exchange of Letters approved by Council Decision 94/669/EC (4), the Community and the Republic of Poland have decided to open an additional tariff quota for imports of certain industrial products from Poland ; whereas the said Annex to Regulation (EEC) No 3918/92 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 The following tariff quota shall be inserted in Annex I to Regulation (EEC) No 3918/92. Order No CN code Description Beneficiary Quota volumecountry (ecus) 09.5030 7013 99 90 PL 1 130 000 Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No L 348, 31 . 12. 1993, p. 2. (2) OJ No L 396, 31 . 12. 1992, p. 2. Regulation as last amended by Regulation (EC) No 342/94 (OJ No L 44, 17. 2. 1994, p. 1 ). (3) OJ No L 38 , 9. 2. 1994, p. 14. (4) OJ No L 264, 14. 10. 1994, p. 28 . No L 280/4 Official Journal of the European Communities 29. 10 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. ' ' ¢ Done at Luxembourg, 24 October 1994. For the Council The President J. BORCHERT